Citation Nr: 0715942	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 21, 
2001, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
shows that the veteran's PTSD has resulted in blunted affect, 
disturbances of mood and motivation, and an evident 
difficulty in establishing and maintaining effective work and 
social relationships.  

2.  A November 2001 rating decision granted service 
connection for PTSD and assigned an initial rating effective 
August 21, 2001; the veteran did not file a timely notice of 
disagreement to initiate an appeal from this rating decision.



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2006).  

2.  The November 2001 rating decision, which granted service 
connection for PTSD and assigned an initial rating effective 
August 21, 2001, is final.   38 U.S.C.A. § 7105 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In an October 2003 letter, the RO told the veteran that to 
establish entitlement for an increased rating, the evidence 
must show that his service-connected disability had gotten 
worse.  The letter also informed the veteran that he could 
submit his own statement that described his symptoms, and 
their frequency and severity.  Additionally, the letter 
essentially told the veteran to submit any additional 
evidence that pertained to the claim when it gave a non-
exclusive list of examples of relevant evidence, including 
statements from doctors, statements from individuals who knew 
the veteran and described in what manner his disability had 
gotten worse, and the veteran's own description of his 
symptoms.  Though the RO had not provided notice under 
Dingess, the Board notes that the veteran has not been 
prejudiced thereby because an increased rating is granted 
below.  As such, the veteran will receive an effectuating 
rating decision from the RO shortly, and he may contest any 
effective date issue.

In the October 2003 letter, the RO told the veteran what 
evidence VA would obtain and what information and evidence he 
should provide.  The veteran was notified that VA was 
responsible for getting relevant records from a Federal 
agency and that VA would make reasonable efforts to get 
records not held by a Federal agency like records private 
treatment upon appropriate identification of such by the 
veteran.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is noted that the October 2003 letter was properly issued 
prior to the rating decision on appeal.  See also  Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006) (recognizing that 
a timing-of-notice error, as determined in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be cured by a 
readjudication following notification, and a SSOC can 
constitute a readjudication).  

Importantly, the appellant has been given an essential 
opportunity to advance his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"); see also Washington v. Nicholson, No. 03-
0773 (U.S. Vet. App. May 4, 2007) (recognizing that "a 
meaningful opportunity to participate in the adjudication of 
[a] claim" requires that VA at least inform a veteran of the 
relevance of lay evidence regarding symptoms).  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained recent VA treatment records, and October 2002 and 
November 2003 VA examinations.  See 38 C.F.R. § 3.159(c)(4).  
This latter examination is particularly sufficient concerning 
the current level of severity of the veteran's disability, 
and a new examination is not necessary because VA treatment 
notes submitted thereafter had not shown a worsening of the 
veteran's PTSD that suggested a possible degree of severity 
beyond a 50 percent rating.  Rather, any worsening was 
indicative of a 50 percent rating, which has been assigned 
below.  See, e.g., Palczewski v. Nicholson, No. 04-1001 (U.S. 
Vet. App. April 24, 2007) (recognizing that the "mere 
passage of time" does not require a new VA examination in 
the absence any additional evidence showing a change in a 
condition or the veteran's allegation of worsening).  It is 
further noted that after the veteran's appeal had been 
certified, the Board received a March 2005 communication from 
him.  It contained duplicative evidence, namely VA records 
that the RO had already considered, and copies of arguments 
that had been submitted to the RO prior to certification.  
Thus, a remand is not necessary for the issuance of a SSOC.  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

PTSD

As explained below, a 50 percent rating for PTSD is 
warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversations), due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating may be assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

A September 2002 VA outpatient note indicated that the 
veteran struggled with PTSD symptoms.  The veteran reported 
an overall feeling of sadness.  He discussed issues of 
survivor's guilt.  The veteran endorsed re-experiencing 
symptoms and intrusive thoughts, and occasional nightmares.  
He endorsed avoidance behaviors, and was isolated at work.  
The veteran endorsed hyperarousal, and was very 
hypervigilant.  A mental status examination found that the 
veteran was neatly groomed, with good eye contact.  His mood 
was mildly depressed, and he had good memory.  There was no 
evidence of psychosis, and he denied suicidal or homicidal 
ideations.  The assessor noted a Global Assessment of 
Function (GAF) of 50 with a parenthetical comment "because 
he is working [full-time]."

At an October 2002 VA examination, the veteran reported that 
he had nightmares two to three times a week, which was less 
frequent than before.  He continued to have some avoidance of 
talking or thinking about Vietnam, but did not avoid 
television programs.  He continued to feel detached and 
estranged from others and to have a restricted range of 
affect but had shown some improvement.  For example, he was 
less socially isolated at work, and was able to share his 
feelings with his family.  His irritability had been much 
improved compared with last year.  He had occasional 
hypervigilant symptoms and an exaggerated startle response.  
The veteran denied any significant problems with depressed 
mood, suicidal or homicidal ideations, hallucinations, or 
delusions.  

The veteran reported that he continued to be employed with 
the Post Office, worked full-time, and rarely missed work.  
He reported some conflict with his managers.  His marriage 
had improved, but his wife had longstanding resentment due to 
his history of being isolated and distant.  The veteran 
remained distant from his family of origin and denied 
significant outside friendships.  The examiner noted that the 
veteran was able to maintain his own self care and function 
adequately in his family.  A mental status assessment found 
that the veteran's thoughts were coherent and logical.  He 
had no inappropriate behavior, and was fully oriented.  The 
veteran had no memory impairment, no abnormal speech, and no 
obsessive or ritualistic behavior.  He did not suffer from 
panic attacks.  The examiner noted that the veteran's mood 
was euthymic although his affect was very flat and he showed 
almost no evidence of emotion throughout the interview.  The 
veteran had no impaired impulse control, and had not 
described sleep impairment.  

The examiner assigned a GAF of 60 as the veteran continued to 
have moderate symptoms including few friends and some 
conflicts with his boss and his spouse.  

A February 2003 VA follow-up note contained the veteran's 
report of continued work related stress issues concerning his 
supervisors.  The veteran continued to struggle with PTSD 
symptoms, and inquired about anger management courses.  The 
GAF was 50 because he was working full time.  

An April 2003 PTSD therapy note found that the veteran's mood 
was depressed and his affect was appropriate for discussion.  
The veteran was oriented, had normal rate of speech, was well 
groomed, and listed attentively.  The assessment was chronic 
PTSD with a GAF of 49 because he was working.  At a June 2003 
therapy group, the attending facilitator noted the veteran's 
blunted affect.  

In November 2003, the veteran underwent a VA examination.  
The veteran reported nightmares occurring three times a week, 
and other symptoms appeared to be moderate, with no remission 
since Vietnam.  He also reported intrusive memories that 
occurred approximately 3-5 times a week, which symptoms of 
apprehension and anxiety.  The veteran had continued 
irritability with supervisors at work with sustained tension.  
He always felt depressed.  The veteran denied any suicidal or 
homicidal plan.  He reported no lost time from work in the 
last 12 months.  The veteran noted that he did not have many 
friends.  He played softball in the summer, but had no close 
friendships from that activity.  He enjoyed playing with his 
grandson.  The veteran reported some tension in his marriage.  

A mental status assessment found that the veteran was 
casually but neatly dressed with good hygiene.  He was 
cooperative and made good eye contact, though through tinted 
glasses.  His affect appeared decreased in range and 
intensity through most of the interview, but as he discussed 
certain problems that caused him anger, he became more 
intense and appeared angry.  There was occasional 
tearfulness, and his mood was mildly depressed.  The veteran 
had no impairment of thought process, no delusions or 
hallucinations, suicidal or homicidal plans, and no memory 
loss or impairment.  The veteran was completely oriented and 
had normal speech.  The examiner found no evidence panic 
attacks or impaired impulse control.  The veteran appeared to 
be mild depressed and mildly anxious.  The examiner noted 
that symptoms frequency was moderate and severity was 
moderate.  The GAF was 58-59.  

A December 2003 VA outpatient record contained the veteran's 
report of an increase in work stressors, which had caused 
more PTSD and depressive symptoms.  The veteran desired to 
resume medication therapy.  He admitted to struggling with 
intrusive thoughts, nightmares, avoidance behaviors including 
isolating at work and having arguments with co-workers.  The 
assessor noted that the veteran endorsed hyperarousal 
symptoms and avoidance of crowds.  His GAF was 50 because he 
was working full-time.  

A January 2004 follow-up noted a slight decrease in avoidance 
behaviors, but the veteran continued to struggle with PTSD 
symptoms.  Otherwise, the veteran was neatly groomed, had 
normal speech, was oriented, had good memory, and had no 
evidence of psychosis.  In March 2004, the veteran continued 
to struggle with symptoms, but reported that some were 
responding to the Bupropion dosing including intrusive 
thoughts and occasional nightmares.  The veteran was still 
struggling with interactions with co-workers.  He continued 
to endorse hypervigilance and avoidance of crowds.  A mental 
status examination found a mildly depressed mood.  Otherwise, 
he was oriented and had no evidence of psychosis.  

A May 2006 VA family practice note found PTSD and situational 
depression, and the veteran was advised to restart 
Wellbutrin.  In September 2004 the veteran reported that he 
felt down, depressed, and hopeless during a depression 
screen.  Also, the veteran reported increased stress related 
to work and family.  A November 2004 outpatient PTSD follow-
up contained the veteran's report of frustration with his 
current job.  He continued to endorse hyperarousal symptoms 
and moderate hypervigilance and avoidance of crowds.  His 
mood was mildly depressed, and GAF was 50.  

It is noted that the Board's inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002) (recognizing that the criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating).  

When considering the evidence of record in relation to 
38 C.F.R. § 4.3 (providing that a reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran) and 38 C.F.R. § 4.7 (instructing that when there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating), it is determined that the next highest rating of 50 
percent is warranted.  

Notably, the November 2003 VA examiner found that the 
veteran's affect was decreased in range and intensity, and at 
other times the veteran's affect had been described as blunt.  
VA treatment notes have chronicled the veteran's disturbances 
in moods over the span of this appeal period, including his 
reports of increased symptoms related to hypervigilance, 
hyperarousal, and avoidance of crowds despite initiating 
medication therapy.  Additionally, the VA outpatient notes 
showed that the veteran's work and social relationships 
continued to suffer from his isolation and conflicts.  Though 
at one point these social situations had improved, it is 
apparent that the veteran had difficulty maintaining 
effective social and work relationships.  Also, the veteran's 
GAF score had consistently been 50 during outpatient 
assessment, and the November 2003 VA examiner found at GAF of 
58-59.  Although a GAF score is not determinative of an 
appropriate rating, it is recognized that according to the 
DSM-IV a GAF 41-50 represents serious symptoms or serious 
impairment in social and occupational functioning, for 
example, no friends and unable to keep a job.  A GAF between 
51-60 represents moderate symptoms or moderate difficulty in 
social and occupational functioning, for example few friends 
and conflicts with peers or co-workers.  

It appears that the manifestations of the veteran's PTSD 
symptoms, particularly having few friends and ongoing 
conflicts at work, are more reflective of the preceding 
examples found in the description for a GAF of 51-60, rather 
than the description for a GAF of 41-50 (given the fact the 
veteran continued to work full-time rather than being unable 
to keep a job).  When considering all of this evidence 
together, however, the Board finds that the veteran's overall 
disability picture most closely approximates a 50 percent 
rating at this time. 

The next highest rating of 70 percent is not similarly 
appropriate.  Namely, there is no indication in the record 
that the veteran had suffered from suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  Rather, various VA 
assessments have regularly found that the veteran's hygiene 
was good, and had found no evidence of panic attacks, impulse 
control problems, or suicidal plan.  The veteran's speech had 
been normal, and it appears that he has been able to continue 
functioning independently.  Further, though the veteran 
displayed difficulty in maintaining effective relationships, 
as noted above, the Board cannot conclude that his PTSD has 
manifested to an extent that he has a total inability to 
establish and maintain effective relationships.  Given the 
criteria for a 70 percent rating, the Board cannot conclude 
that the necessary manifestations from the veteran's PTSD 
have occurred at this point to justify a rating higher than 
50 percent.  

Earlier effective date

A review of the procedural history reveals that the veteran 
filed an August 2001 claim of service connection for PTSD.  A 
November 2001 rating decision granted the claim and assigned 
an initial 30 percent rating effective the date of claim 
(with a notification letter dated December 2001).  The next 
submission from the veteran was an August 2002 Declaration of 
Status of Dependents.  

In September 2002, the veteran filed a VA Form 21-4138 and 
stated "I would like to reopen by claim to increase the 
following S/C disability-PTSD."  Thereafter, a December 
2002 rating decision declined to grant an increased rating, 
and rather continued the 30 percent disability evaluation.  
This determination had also granted service connection for 
hearing loss and assigned an initial 0 percent rating.  The 
veteran filed March 2003 notice of disagreement that 
contested only the latter rating for hearing loss.  
Subsequently, the RO issued a September 2003 statement of the 
case on the matter of an initial rating for hearing loss, and 
the veteran did not perfect an appeal.  

The record contains a March 2003 VA Form 21-4138 wherein the 
veteran requested VA to assign an "earlier effective date 
for my PTSD."  The veteran attached a January 1968 letter 
from a VA Hospital in Kerrville, Texas, that had informed the 
veteran his application for hospitalization had been 
forwarded to a facility in Houston, which apparently was 
better able to treat the veteran's (albeit unnamed) 
condition.

In September 2003, the veteran's representative sent a letter 
asserting the veteran's desired to reopen his claim to 
establish potential eligibility for increased disability 
compensation benefits for PTSD.  The letter also requested 
the status of the veteran's claim for an earlier effective 
date for his PTSD.  

Although the veteran submitted several communications to VA 
within one year of the December 2001 notice of the rating 
decision that granted service connection for PTSD, none of 
those communications expressed disagreement with the 
effective date established for the grant of service 
connection.  The earliest communication from the veteran 
regarding his disagreement with this effective date was in 
March 2003, which was outside the one year window for filing 
a notice of disagreement.  Consequently, the November 2001 
rating decision became final.  38 U.S.C.A. § 7105.

Although the veteran is now advancing a claim for an earlier 
effective date for the grant of service connection for PTSD, 
the Court has recently determined that when an effective date 
on appeal was assigned in a final unappealed rating decision, 
a claimant cannot attempt to overcome the finality of that 
prior rating decision by raising "a freestanding claim" for 
an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 
296, 300 (2006).  Rather, the only way to overcome the 
finality of a final decision in an attempt to gain an earlier 
effective date is by a request for revision of that final RO 
decision based on clear and unmistakable error.  Id.

In other words, applicable law afforded the veteran a one 
year period after notice of the November 2001 decision to 
appeal the effective date for the grant of service 
connection.  Since the veteran did not file a timely notice 
of disagreement to initiate an appeal, the finality of the 
effective date precludes his current attempt to claim an 
earlier effective date on grounds other than clear and 
unmistakable error.  

Thus, the appeal must be dismissed.  Id.  


ORDER

A 50 rating for PTSD is granted.  

An appeal for an effective date earlier than August 21, 2001, 
is dismissed. 


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


